 

FILED

AY 34 2019
T M

CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

my ys
DEPUTY !

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

  
  
   

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT INA C
(For Revocation of Probation or Supervised Release)

(For Offenses Committed On or After November 1, 1987)

 

 

 

¥.
LUPITA GABRIELA DIAZ (2)
Case Number: 3:18-CR-02412-JLS
Federal Defenders
Defendant’s Attorney
REGISTRATION. NO. 69350-298
oO-
THE DEFENDANT:
J admitted guilt to violation of allegation(s} No. 1
L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation¢s):

Allegation Number Nature of Violation
1

nv21, Failure to participate and complete drug aftercare program

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

Mav 24, 2019

Date of Imposition of Sentence

SO Leonie iO

HON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

  
  
 

 
 

om,
] AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LUPITA GABRIELA DIAZ (2) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-02412-JLS
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

9 months

L} Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
I. Incarceration in San Diego to accommodate family visits.

x

(1 The defendant is remanded to the custody of the United States Marshal.

L] The defendant shall surrender to the United States Marshal for this district:
Ol at A.M. on .

 

(1 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before

Cl as notified by the United States Marshal.

(1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-02412-JLS
